Order entered November 18, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00972-CR
                               No. 05-20-00973-CR

                           DAMON EVANS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                             Dallas County, Texas
               Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                     ORDER

        Appellant has filed a notice of appeal seeking review of the trial court’s

order denying bail pending appeal. This is an accelerated appeal governed by

Texas Rule of Appellate Procedure 31. The clerk’s record in cause no. 05-20-

00973-CR and the reporter’s record have been filed.

        We ORDER the Dallas County District Clerk to file the clerk’s record in

cause no. 05-20-00972-CR (trial court cause no. F20-51047-I) by December 3,

2020.
      We ORDER appellant’s brief filed by December 18, 2020. We ORDER

the State to file its brief by January 4, 2021. The Court will notify the parties of

the submission date and panel by letter.

      We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas

County District Clerk; and counsel for all parties.



                                              /s/     BILL PEDERSEN, III
                                                      JUSTICE